EXHIBIT 10.38

 

KNIGHT CAPITAL GROUP, INC.

 

Key Employee Voluntary Deferred Compensation Plan

 

The Company has established the Knight Capital Group, Inc. Key Employee
Voluntary Deferred Compensation Plan for the purpose of permitting a select
group of highly-compensated employees to defer the employee’s annual cash bonus
or monthly cash commissions, as applicable, into the Plan with returns on such
deferrals tracking the performance of certain investment benchmarks. The Plan is
adopted effective as of November 12, 2010 (the “Effective Date”).

 

Article 1.  Definitions

 

Whenever the following words and phrases are used in the Plan, with the first
letter capitalized, they shall have the meanings specified below.

 

1.1   Administrator means the person or persons designated by the Board to
administer the Plan; provided, however, that in no event will any person serving
as Administrator be a Participant.

 

1.2   Affiliate means any entity that is, or would be, aggregated and treated as
a single employer with the Company under Sections 414(b) or (c) of the Code;
provided, however, that an ownership threshold of at least 50% shall be used
hereunder instead of the 80% minimum ownership threshold that would otherwise
apply under such sections of the Code.

 

1.3   Annual Enrollment Letter means the letter provided prior to the Deferral
Deadline by the Administrator to an Eligible Employee for each Plan Year in
which an employee is selected as an Eligible Employee setting forth the Eligible
Employee’s eligibility to defer compensation under the Plan, the maximum amount
that the Eligible Employee is eligible to defer under the Plan, the vesting
schedule applicable to any amounts allocated to the Eligible Employee’s Deferred
Compensation Earnings Account and such other requirements as the Administrator
may determine.

 

1.4   Board means the Board of Directors of the Company or an authorized
committee thereof.

 

1.5   Cause shall have the meaning assigned to such term in any individual
employment or severance agreement entered into between the Participant and the
Employer), or, if no such agreement exists, shall mean a finding by the Employer
that: (i) the Participant committed any act of willful misconduct, including
fraud, in connection with his or her employment with the Employer, which is
materially and demonstrably injurious to the Company or its Affiliate; (ii) the
Participant is convicted of or pleads guilty or nolo contendere to the
commission of a felony or a crime involving moral turpitude, dishonesty, fraud
or unethical business conduct, in each case related to the Participant’s
employment with the Company or its Affiliate; (iii) the Participant is expelled
or subject to an order permanently or temporarily (more than 90 days) enjoining
the Participant (in each case after the Participant has exhausted all appeals or
has admitted to such finding by consent) from the securities, investment
management or investment banking business by the Securities and Exchange
Commission, the FINRA, any national securities exchange or association or any
other regulatory or self-regulatory body or agency or governmental authority
(state, federal or foreign), unless such expulsion or permanent injunction is
due to the Participant’s engagement in conduct with the recorded authorization
of the Board or in good faith, reasonable reliance on the advice of the
Company’s counsel; (iv) the Participant violates any law, rule, regulation or
by-law of any governmental authority (state, federal or foreign), any national
securities exchange or association or any other regulatory or self-regulatory
body or agency applicable to the Company or its Affiliate; (v) the Participant
violates any material general policy of the Company or its Affiliate; or
(vi) the Participant fails to obtain or maintain any registration, license or
other authorization or approval that is required to enable the Participant to
perform his or her duties on behalf of the Company or its Affiliate, which
failure has not been cured within a reasonable period after the Participant has
received written notice thereof.



--------------------------------------------------------------------------------

1.6   Change in Control means the first to occur of:

 

  (a)   the acquisition by any “person” (as such term is used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) of “beneficial ownership” (within the meaning of Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
thirty-five percent (35%) or more of either the then outstanding shares of the
Company’s common stock (the “Stock”) or the combined voting power of the
Company’s then outstanding voting securities entitled to vote generally in the
election of directors; provided, however, that for purposes of this subsection
(a), the following transactions shall not constitute a Change in Control: (1) an
acquisition by the Company; (2) an acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company; (3) an acquisition by an
entity owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of Stock, or (4) an
acquisition by an entity pursuant to a Business Combination (as defined in
subsection (c) of this Section 1.6) that satisfies clauses (1), (2) and (3) of
such subsection;

 

  (b)   within any consecutive twenty-four (24) month period commencing on or
after the Effective Date, the following individuals cease for any reason to
constitute a majority of the Company’s directors then serving: individuals who
at the beginning of such period constitute the Board (the “Initial Directors”)
and any new director (a “New Director”) whose appointment or election by the
Board or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds of the directors then in office who
either were Initial Directors or New Directors; provided, however, that a
director whose initial assumption of office is in connection with an actual or
threatened election contest (including but not limited to a consent
solicitation) relating to the election of directors of the Company shall not be
considered a New Director;

 

  (c)   the consummation of a reorganization, merger or consolidation or a sale
or disposition of all or substantially all of the Company’s assets (a “Business
Combination”), other than a Business Combination in which (1) the voting
securities of the Company outstanding immediately prior thereto and entitled to
vote generally in the election of directors continue to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) more than fifty percent (50%) of the
combined voting power of the voting securities of the Company or such surviving
entity or parent outstanding immediately after such Business Combination and
entitled to vote generally in the election of directors; (2) no “person” (as
hereinabove defined), other than the Company, an employee benefit plan (or
related trust) sponsored or maintained by the Company, or an entity resulting
from such Business Combination, acquires more than thirty-five percent (35%) of
the combined voting power of the Company’s then outstanding securities entitled
to vote generally in the election of directors, and (3) at least a majority of
the members of the board of directors of the entity resulting from such Business
Combination were Initial Directors or New Directors at the time of the execution
of the initial agreement, or action of the Board, providing for such Business
Combination; or

 

  (d)   the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company.

 

Notwithstanding the foregoing, with respect to the payment of any amount from a
Participant’s Deferred Compensation Account that constitutes a deferral of
compensation subject to Section 409A of the Code, a Change in Control shall not
be deemed to have occurred, unless the Change in Control constitutes a change in
the ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company under Section 409A(a)(2)(A)(v)
of the Code.

 

2



--------------------------------------------------------------------------------

1.7   Code means the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute. Any reference to any section of the Code shall
also be a reference to any successor provision and any Treasury Regulation
promulgated thereunder.

 

1.8   Company means Knight Capital Group, Inc. and any successor company
thereto.

 

1.9   Conflict of Interest has the meaning assigned to such term in Section 5.3
of the Plan.

 

1.10   Deferral Deadline means the date by which the Participation Agreement
must be completed.

 

1.11   Deferred Compensation Account means the book-keeping entry account
maintained by the Employer for each Participant that reflects the sum of the
amounts in the Participant’s Deferred Compensation Principal Account and the
Deferred Compensation Earnings Account (including any negative amount as a
result of any net losses), whether or not Vested. The Deferred Compensation
Account may be divided into subaccounts (based on the source of the Deferred
Compensation Amount, on a Plan Year basis, or such other basis determined by the
Administrator).

 

1.12   Deferred Compensation Amount means the amount voluntarily deferred under
Section 2.1.

 

1.13   Deferred Compensation Earnings Account means the book-keeping entry
account maintained by the Employer for each Participant that reflects the
Investment Earnings, if any, with respect to such Participant’s Deferred
Compensation Amount determined as though such amount were invested in the
Tracking Investments debited by amounts equal to all distributions to and
forfeitures by the Participant. The Deferred Compensation Earnings Account may
be divided into subaccounts (based on a Plan Year basis or such other basis
determined by the Administrator).

 

1.14   Deferred Compensation Principal Account means the book-keeping entry
account maintained by the Employer for each Participant that reflects such
Participant’s Deferred Compensation Amount debited by amounts equal to all
distributions to and forfeitures by the Participant. The Deferred Compensation
Principal Account may be divided into subaccounts (based on a Plan Year basis or
such other basis determined by the Administrator).

 

1.15   Disability means that the Participant is, on account of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, either (i) unable to engage in any substantial gainful activity,
(ii) receiving income replacement benefits for a period of not less than three
(3) months under the Employer’s disability or accident and health plan, if any,
or (iii) otherwise considered “disabled” within the meaning of Section 409A of
the Code.

 

1.16   Eligible Compensation means with respect to any Participant up to a
percentage (as specified in the Annual Enrollment Letter) of the Participant’s
annual cash bonus to be earned in respect of services to be rendered during the
applicable Plan Year or, in the case of a Participant paid on a commission
basis, up to a percentage (as specified in the Annual Enrollment Letter) of the
Participant’s monthly cash commissions which relate to transactions completed by
the Participant during the applicable Plan Year (or a specific portion of the
applicable plan year, as specified in the Annual Enrollment Letter), in either
case not to exceed the maximum amount determined in the sole discretion of the
Administrator prior to the applicable Deferral Deadline and specified in the
Annual Enrollment Letter.

 

1.17  

Eligible Employee means a full-time employee of the Employer who has been
designated as eligible to participate in the Plan in accordance with the
parameters established by the Board and determined by the Administrator. An
Eligible Employee shall continue to be eligible to participate in the Plan until
he or she ceases to be an Eligible Employee, whether by reason of his or her
Termination, death or Disability or by reason of the Administrator’s
determination that he or she should no longer be designated as an Eligible
Employee (it being understood that the Administrator’s determination that an
Eligible Employee should no longer be designated as an

 

3



--------------------------------------------------------------------------------

 

Eligible Employee shall be effective for a Plan Year only if made before the
Deferral Deadline for such Plan Year and, if made thereafter, shall be effective
only for Plan Years commencing after the end of the next Deferral Deadline). The
Administrator’s selection of any employee who is not an “Eligible Employee” as
of the Effective Date shall take effect on the January 1 immediately following
such selection. It is the intention of the Company that, to the extent the Plan
is determined to be an employee pension benefit plan subject to ERISA, it shall
be considered and interpreted in all respects as an unfunded “top-hat” plan
maintained primarily to provide deferred compensation benefits for “a select
group of management or highly compensated employees” within the meaning of
Sections 201(2), 301(a)(3), 401(a)(1) and 4021(b)(6) of ERISA.

 

1.18   Employer means the Company and any Participating Affiliate. All acts
required of the Employers under the Plan may be performed by the Company for
itself and its Participating Affiliates, and the costs of the Plan may be
equitably apportioned by the Administrator among the Company and the
Participating Affiliates.

 

1.19   ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time, or any successor statute. Any reference to any
section of ERISA shall also be a reference to any successor provision and any
Department of Labor regulation promulgated thereunder.

 

1.20   Good Reason shall have the meaning assigned to such term in any
individual employment or severance agreement entered into between the
Participant and the Employer ), or, if no such agreement exists, shall mean the
occurrence of any of the following without the Participant’s written consent:
(i) the assignment to the Participant of duties materially inconsistent with the
Participant’s position (including status and reporting requirements), authority,
duties or responsibilities, or a material diminution in such position,
authority, duties or responsibilities; (ii) a material diminution in the
authorities, duties or responsibilities of the person to whom the Participant is
required to report; or (iii) the Employer’s requiring the Participant to be
based at any office or location resulting in a material increase in the
Participant’s commute to and from the Participant’s primary residence (for this
purpose an increase in the Participant’s one-way commute by 100 miles or more
shall be deemed material). The Participant must provide written notice to the
Employer of the existence of any condition described above within 90 days of the
initial existence of the condition. Upon receipt of such notice, the Employer
shall have a period of 30 days during which it may remedy the condition (the
“Cure Period”). Notwithstanding any other provision herein, termination shall
not constitute termination for Good Reason unless such termination occurs within
60 days following the last day of the Cure Period.

 

1.21   Investment Earnings means the net, blended investment gains (and/or
losses), compounded monthly, less applicable transaction costs (including but
not limited to management fees and expenses, commissions and foreign exchange
gains and/or losses), administrative costs, and other direct costs arising from
the deemed aggregate performance of the Tracking Investments. For the avoidance
of doubt, capital contributions to the Tracking Investments shall not be treated
as Investment Earnings.

 

1.22   Participant means an Eligible Employee who has become a Participant in
accordance with the provisions of Article 2 and who has not received a complete
distribution of all amounts credited to his or her Deferred Compensation
Account.

 

1.23   Participating Affiliate means an Affiliate which the Board or the
Administrator has designated as a Participating Affiliate and which has adopted
the Plan. At such times and under such conditions as the Board or the
Administrator may direct, one or more other Affiliates may become Participating
Affiliates or a Participating Affiliate may be withdrawn from the Plan. An
initial list of the Participating Affiliates is set forth in Appendix A to the
Plan.

 

1.24  

Participation Agreement means the agreement, in a form prescribed by the
Administrator, filed by a Participant on a Plan Year basis (a) with respect to
the deferral of Eligible Compensation (other than commission based compensation)
on or prior to December 31 of the calendar year prior to

 

4



--------------------------------------------------------------------------------

 

the calendar year during which services for which the compensation is paid are
performed and (b) with respect to commission based compensation, on or prior to
December 31 of the calendar year prior to the calendar year during which the
transactions to which the commissions relate occur. Any reference herein to an
election, designation or other action by a Participant in writing shall be
deemed to include an electronic election, designation or act made on the
Internet to the maximum extent permitted by applicable law.

 

1.25   Plan means the Knight Capital Group, Inc. Key Employee Voluntary Deferred
Compensation Plan, as it may be amended from time to time.

 

1.26   Plan Year means the calendar year.

 

1.27   Scheduled Withdrawal Date means January 1st of the calendar year elected
(on a Plan Year basis with respect to each Deferred Compensation Amount, or such
other basis determined by the Administrator) by the Participant for an
in-service withdrawal, if any, as set forth on the applicable Participation
Agreement. The Scheduled Withdrawal Date may not be a date prior to the latest
date that the amounts in the Participant’s Deferred Compensation Earnings
Account in respect of any Plan Year are eligible to become Vested.

 

1.28   Termination or Termination of Employment means that a Participant shall
have incurred a “separation from service” within the meaning of Section 409A of
the Code and the Treasury Regulations and other applicable guidance issued
thereunder. Whether a Termination has occurred, including as a result of
military leave, sick leave or other bona fide leave of absence, shall be
determined in accordance with Section 409A of the Code. In the event of any
dispute as to whether a Participant has separated from service, the
Administrator shall make the final determination in accordance with the Treasury
Regulations and other guidance issued under Section 409A of the Code.

 

1.29   Tracking Investments means one or more of certain trading strategies that
are presently administered by Knight Equity Markets, L.P., certain investment
strategies of Astor Asset Management, L.L.C., certain mutual funds offered by
The Vanguard Group, Inc. and/or such other investment, all as may be determined
from time to time by the Administrator.

 

1.30   Treasury Regulations means the regulations promulgated under the Code by
the United States Internal Revenue Service, as they may be from time to time
amended.

 

1.31   Valuation Date means the last business day of each calendar quarter, or
such other date specified by the Administrator.

 

1.32   Vested means that a Participant’s interest in all or a portion of his or
her Deferred Compensation Earnings Account is no longer subject to a
Participant’s continued employment with the Employer. Such interest, however,
may remain subject to forfeiture, for example, pursuant to the Employer’s
policies governing the repayment of compensation.

 

Article 2.  Deferred Amounts

 

2.1   General. For each Plan Year, on or prior to the Deferral Deadline, an
Eligible Employee may elect to participate in the Plan by filing a Participation
Agreement with the Company. A Participation Agreement must be filed in the
manner specified by the Administrator. A new Participation Agreement shall be
filed by the Eligible Employee for each Plan Year in which he or she is
permitted to elect to make a deferral election. After the Deferral Deadline,
subject to Section 6.3, an Eligible Employee’s election to defer Eligible
Compensation shall be irrevocable. An Eligible Employee’s eligibility to
participate in the Plan in any Plan Year shall not be a guarantee of the
Eligible Employee’s eligibility to participate in the Plan for future Plan
Years.

 

2.2  

Allocation of Deferred Compensation Amounts. A Participant’s Deferred
Compensation Amount shall be credited to his or her Deferred Compensation
Principal Account at the time the

 

5



--------------------------------------------------------------------------------

 

Participant is paid the Eligible Compensation for that Plan Year (or, if all of
the Eligible Compensation is deferred, at the time such Eligible Compensation
would otherwise have been paid). The amount initially credited to the
Participant’s Deferred Compensation Principal Account shall equal the amount
deferred.

 

Article 3.  Vesting

 

3.1   Deferred Compensation Principal Account. A Participant shall at all times
be fully Vested in his or her Deferred Compensation Principal Account.

 

3.2   Deferred Compensation Earnings Account. Subject to Section 3.3, a
Participant will become Vested with respect to net gains credited to his or her
Deferred Compensation Earnings Account (for this purpose, determined on a Plan
Year basis) on the date specified in the Participant’s Annual Enrollment Letter,
subject to a Participant’s continued employment with the Employer through such
date. Except as set forth in Section 3.3 of the Plan, if a Participant has a
Termination of Employment with the Employer prior to the applicable vesting
date, any unvested net gains credited to the Participant’s Deferred Compensation
Earnings Account (for this purpose, determined on a Plan Year basis) shall be
forfeited. For the avoidance of doubt, a Participant’s Deferred Compensation
Account will always reflect any negative amount as a result of any net losses in
the Deferred Compensation Earnings Account prior to a Termination of Employment
even in instances where a Participant would not have vested in any net gain
credited to the Deferred Compensation Earnings Amount (for this purpose,
determined on a Plan Year basis) pursuant to this Article 3.

 

3.3   Vesting Upon Certain Events. A Participant will become fully and
immediately Vested in all amounts credited to his or her Deferred Compensation
Earnings Account (for this purpose, determined on a Plan Year basis) upon
(i) the Participant’s death or Disability, (ii) the occurrence of a Change in
Control, or (iii) an involuntary Termination of Employment by the Employer
without Cause or a Termination of Employment by the Participant for Good Reason.

 

Article 4.  Valuation

 

4.1   Valuation Procedure. As of each Valuation Date, a Participant’s Deferred
Compensation Account shall consist of the balance of the Participant’s Deferred
Compensation Account as of the immediately preceding Valuation Date adjusted
for:

 

  •  

the Deferred Compensation Amount that a Participant defers since the prior
Valuation Date;

 

  •  

distributions (if any) pursuant to Article 6 of the Plan;

 

  •  

forfeitures (if any) pursuant to Article 3 of the Plan; and

 

  •  

positive or negative Investment Earnings allocated to a Participant’s Deferred
Compensation Earnings Account since the prior Valuation Date.

 

4.2  

All adjustments and earnings related thereto, will be determined on a quarterly
basis in accordance with the valuation procedure described above or on such
other basis as may be specified by the Administrator from time to time. Unless
the Administrator determines otherwise, each Participant shall receive quarterly
valuation statements in respect of his or her Deferred Compensation Account. If
a Participant has a Termination of Employment with the Employer, the
Participant’s Deferred Compensation Account shall be valued as of the Valuation
Date next following or coincident with the date of the Participant’s Termination
and such amount shall not be credited with any additional Investment Earnings
(positive or negative) between such Valuation Date and the date the
Participant’s Deferred Compensation Account is distributed pursuant to Article 6
hereof; provided, however, that the Administrator reserves the right to credit
interest or

 

6



--------------------------------------------------------------------------------

 

invest the value of the Participant’s Deferred Compensation Account in a money
market fund during the period of time between the Valuation Date and the date
the Participant’s Deferred Compensation Account in distributed pursuant to
Article 6 hereof.

 

4.3   With respect to any distribution of a Participant’s Deferred Compensation
Account made pursuant to the terms of the Plan, such account balance to be
distributed shall be equal to the Participant’s Deferred Compensation Account
balance as of (i) the Valuation Date immediately preceding the date of the
distribution (determined on a Plan Year basis) if the distribution is made on a
Scheduled Withdrawal Date which is not after a Participant’s Termination of
Employment and (ii) the Valuation Date next following or coincident with the
date of the Participant’s Termination if the distribution is made as a result of
the Participant’s Termination or on a Scheduled Withdrawal Date which is after a
Participant’s Termination of Employment, taking into account any earnings or
interest credited pursuant to Section 4.3. Notwithstanding the above, if the
event triggering the distribution is the Participant’s Termination prior to the
applicable vesting date (such that any net gains due to the Investment Earnings
attributed to the Participant’s Deferred Compensation Earnings Account are
forfeited), the account balance to be distributed shall not be less than the
Participant’s Deferred Compensation Amount as of the applicable Valuation Date
(that is, the Participant’s Deferred Compensation Principal Account less any net
losses as of such Valuation Date).

 

Article 5.  Tracking Investments

 

5.1   The Administrator shall have the sole discretion to determine the Tracking
Investments upon which the Investment Earnings on the Deferred Compensation
Amounts will be based and may change, limit or eliminate a Tracking Investment
from time to time. The Tracking Investments are to be used for measurement
purposes only and every Participant’s Deferred Compensation Account shall be
deemed invested in the Tracking Investments, as determined by the Administrator
in its sole discretion, and shall not be considered or construed in any manner
as an actual investment of such Participant’s Deferred Compensation Account in
any such Tracking Investment. In the event that the Company, in its own
discretion, decides to invest funds in any or all of the Tracking Investments,
no Participant shall have any rights in or to such investments.

 

5.2   In the manner specified by the Administrator, Participants may elect one
or more Tracking Investments to be used to determine the amounts to be credited
to their Deferred Compensation Earnings Account and may elect to change the
Tracking Investment allocations of the Deferred Compensation Account by filing
an election on a form or in the manner provided by the Administrator. Except as
provided below, Participants may prospectively change their Tracking Investment
elections once each calendar quarter and the new investment allocations will be
effective on the first day of the next calendar quarter. Without limiting the
generality of the foregoing, a Participant may elect the Tracking Investment
presently administered by Knight Equity Markets, L.P. (“ETG”) only at the time
the Participant files a Participation Agreement with the Company or as otherwise
provided for by the Administrator and may not transfer amounts into or out of
the ETG Tracking Investment other than at the time the Participant files a
Participation Agreement with the Company. Amounts that are deemed invested in
the ETG Tracking Investment which have become Vested (for this purpose,
determined on a Plan Year basis) may be reduced on a pro-rata basis in the sole
discretion of the Administrator. The Administrator has the discretion to
determine at any time that no additional amounts shall be credited to the ETG
Tracking Investment, in which case the Administrator may permit any affected
Participant to change such Participant’s deemed investment elections with
respect to the Deferred Compensation Amount that a Participant subsequently
defers.

 

5.3  

Notwithstanding any provision in the Plan or any election made by a Participant
to the contrary, to the extent it is determined, that, in the sole discretion of
the Company’s counsel, the aggregate balance of the Participants’ combined
Deferred Compensation Accounts potentially may either

 

7



--------------------------------------------------------------------------------

 

(a) cause the Employer to be unable to take full advantage of any available
opportunity to make a corporate investment in any Tracking Investment, to the
extent such corporate investment is desirable and advisable, or (b) with respect
to each Tracking Investment, result in the Employer being exposed to greater
risk of loss than it otherwise would be as a result of its corporate investment
in such Tracking Investment (either such condition referred to herein as a
“Conflict of Interest”), the Administrator may in its sole discretion
prospectively change the Participants’ Tracking Investment elections with
respect to all or a portion of each Participant’s Deferred Compensation Account
(valued as of the applicable Valuation Date) on a pro-rata basis (for this
purpose, determined on a Plan Year basis) so that, following such re-allocation
of accounts, no such Conflict of Interest will exist.

 

Article 6.  Timing and Form of Benefit Distributions

 

6.1   Form and Timing. Subject to the provisions of this Article 6, the balance
of a Participant’s Deferred Compensation Account or, to the extent provided for
in Section 4.3, the Participant’s Deferred Compensation Principal Account (in
each case, determined on a Plan Year basis), shall be distributed to the
Participant in a lump sum, cash payment as soon as practicable following the
first to occur of: (i) the Scheduled Withdrawal Date and (ii) the first
January 1st or July 1st of the calendar year following the year in which a
Participant’s Termination of Employment occurs that is at least six months
following such Termination.

 

6.2   Change in Control. Notwithstanding any provision in the Plan or any
election made by a Participant to the contrary, upon a Change in Control, a
Participant’s Deferred Compensation Account shall, as soon as practicable
following the Change in Control, be distributed in a cash lump sum to such
Participant.

 

6.3   Unforeseeable Financial Emergency. In the event the Administrator, upon
written request of a Participant, determines in its sole discretion that the
Participant has suffered an unforeseeable financial emergency, consistent with
the guidance contained in Section 1.409A-3(i)(3) of the Treasury Regulations,
the Administrator may (i) revoke the Participant’s deferral election with
respect to future Eligible Compensation in accordance with
Section 1.409A-3(j)(4)(viii) of the Treasury Regulations and/or (ii) pay to a
Participant as soon as practicable following such determination, an amount from
a Participant’s Deferred Compensation Account (but not any unvested portion of
the Participant’s Deferred Compensation Earnings Account) that shall not exceed
the minimum amount necessary to satisfy the emergency, including payment of
applicable taxes, consistent with the guidance in Section 1.409A-3(i)(3)(ii) of
the Treasury Regulations. For purposes of the Plan, an unforeseeable financial
emergency is a severe financial hardship to the Participant resulting from
(x) an illness or accident of the Participant, the Participant’s spouse, the
Participant’s beneficiary or the Participant’s dependent (as defined in
Section 152 of the Code, without regard to Sections 152(b)(1), (b)(2) and
(d)(1)(B)), (y) loss of the Participant’s property due to casualty, or (z) other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. A Participant who receives a
hardship distribution pursuant to this Section 6.3 shall be ineligible to make
any additional deferrals under the Plan for the balance of the Plan Year in
which the hardship distribution occurs and for the immediately following Plan
Year.

 

Article 7.  Administration

 

7.1  

Administration. The Plan shall be administered by the Administrator. The
Administrator shall have the authority in its sole discretion, subject to and
not inconsistent with the express provisions of the Plan, to administer the Plan
and to exercise all the powers and authorities either specifically granted to it
under the Plan or necessary or advisable in the administration of the Plan,
including, without limitation, the authority to construe and interpret the Plan
and any Plan related

 

8



--------------------------------------------------------------------------------

 

documentation; to determine all questions arising in connection with the Plan;
to prescribe, amend and rescind rules and regulations relating to the Plan; to
determine the terms and provisions of the Participation Agreements; and to make
all other determinations deemed necessary or advisable for the administration of
the Plan. The Administrator may delegate to one or more of its members or to one
or more agents such administrative duties as it may deem advisable, and the
Administrator or any person to whom it has delegated duties as aforesaid may
employ one or more persons to render advice with respect to any responsibility
the Administrator or such person may have under the Plan. All decisions,
determinations and interpretations of the Administrator shall be final and
binding on all persons, including the Employer, the Participant or the
Participant’s estate.

 

7.2   Code Section 409A. It is intended that the payments and benefits under the
Plan comply with the provisions of Section 409A of the Code. The Plan will be
administered and interpreted in a manner consistent with this intent, and any
provision that would cause the Plan to fail to satisfy Section 409A of the Code
will have no force and effect until amended to comply therewith (which amendment
may be retroactive to the extent permitted by Section 409A of the Code). In
addition, for purposes of the Plan, each amount to be paid or benefit to be
provided to the Participant pursuant to the Plan, which constitutes deferred
compensation subject to Section 409A of the Code, shall be construed as a
separate identified payment for purposes of Section 409A of the Code.

 

Article 8.  Claims Appeal Procedure

 

8.1   Initial Claims. After first discussing any claims a Participant (or anyone
claiming through a Participant) may have under the Plan with the Company’s
Director of Human Resources, the Participant may then make a claim under the
Plan in writing to the Administrator. The Administrator shall make all
determinations concerning such claim. Any decision by the Administrator denying
such claim shall be in writing and shall be delivered to the Participant, or if
applicable, anyone who makes claim in respect of the Participant. Such decision
shall set forth the reasons for denial in plain language. Pertinent provisions
of the Plan shall be cited and, where appropriate, an explanation as to how the
claimant can perfect the claim will be provided. This notice of denial of
benefits will be provided within 90 days (45 days if the claim in on account of
Disability) of the Administrator’s receipt of the claimant’s claim for benefits
(or within 180 days (or two additional 30-day periods if the claim is on account
of Disability) if special circumstances require an extension of time for
processing the claim and if written notice of such extension and special
circumstances is given to the claimant within the initial 90-day or 45-day
period, as applicable). If the Administrator fails to notify the claimant of its
decision regarding the claim within such period, the claim shall be considered
denied as of the last day of such period, and the claimant shall then be
permitted to proceed with the appeal as provided in Section 8.2.

 

8.2  

Appeals. A claimant who has been completely or partially denied a benefit shall
be entitled to appeal this denial of his/her claim by filing a written statement
of his/her position with the Administrator no later than 60 days (180 days if
the claim is on account of Disability) after receipt of the written notification
of such claim denial. If the claimant does not request a review within such
60-day or 180-day period, he or she shall be barred and estopped from
challenging the Administrator’s determination. The Administrator shall schedule
an opportunity for a full and fair review of the issue within 30 days of receipt
of the appeal. The decision on review shall set forth specific reasons for the
decision, and shall cite specific references to the pertinent Plan provisions on
which the decision is based. Following the review of any additional information
submitted by the claimant, either through the hearing process or otherwise, the
Administrator shall render a decision on the review of the denied claim. The
Administrator shall make its decision regarding the merits of the denied claim
within 60 days (45 days if the claim is on account of Disability) following
receipt of the request for review (or within 120 days (90 days if the claim is
on account of

 

9



--------------------------------------------------------------------------------

 

Disability) after such receipt, in a case where there are special circumstances
requiring extension of time for reviewing the appealed claim). The Administrator
shall deliver the decision to the claimant in writing. If an extension of time
for reviewing the appealed claim is required because of special circumstances,
written notice of the extension shall be furnished to the claimant prior to the
commencement of the extension. If the decision on review is not furnished within
the prescribed time, the claim shall be deemed denied on review.

 

8.3   General. The Administrator may at any time alter the claims procedure set
forth above, provided that the revised claims procedure complies with ERISA. The
claims procedure set forth in this Article 8 is intended to comply with United
States Department of Labor Regulation §2560.503-1 and should be construed in
accordance with such regulation. In no event shall the claims procedure be
interpreted as expanding the rights of claimants beyond what is required by
United States Department of Labor Regulation §2560.503-1. A claimant must
exhaust all administrative remedies under the Plan prior to bringing an action
under ERISA or otherwise. No such action may be brought later than three years
from the date the claim arose. The Administrator’s interpretations,
determinations and decisions with respect to any claim shall be made in its sole
discretion based on the Plan and other relevant documents and shall be final and
binding on all persons.

 

Article 9.  Amendment and Termination of Plan

 

The Board may at any time amend, modify, suspend or terminate the Plan in whole
or in part; provided, however, that no amendment, modification, suspension or
termination may act to reduce a Participant’s Deferred Compensation Account at
the time of such amendment, modification, suspension or termination. In the
event of a termination of the Plan, payments to each Participant of the balance
of his or her Deferred Compensation Account shall be made in accordance with the
terms of the Plan or as permitted under Section 409A of the Code and
Section 1.409A-3(j)(4)(ix) of the Treasury Regulations.

 

Article 10.  Miscellaneous

 

10.1   Unsecured General Creditor. Participants and their beneficiaries shall
have no legal or equitable rights, interest or claims in any property or assets
of the Employer or any Tracking Investment. The obligation under the Plan to a
Participant shall be merely that of an unfunded and unsecured promise of his or
her Employer to pay money to the Participant in the future.

 

10.2   Nonassignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and nontransferable.
No part of the amounts payable shall, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.

 

10.3   Not a Contract of Service; No Right to Additional Compensation. The terms
and conditions of the Plan shall not be deemed to constitute a contract of
service between a Participant and the Employer. Except as may otherwise be
specifically provided herein, a Participant shall not have rights against the
Employer. Moreover, nothing in the Plan shall be deemed to give a Participant
the right to be retained in the service or employment of the Employer. No
Participants shall receive additional compensation, directly or indirectly, as a
result of any deferrals made pursuant to the Plan or the performance of the
Tracking Investments.



 

10



--------------------------------------------------------------------------------

10.4   Withholding. If the whole or any part of any Participant’s Deferred
Compensation Account becomes liable for the payment of any estate, inheritance,
income, employment, or other tax which the Employer may be required to pay or
withhold, the Employer will have the full power and authority to withhold and
pay such tax out of any moneys or other property in its hand for the account of
the Participant and, if necessary, the Employer may reduce a Participant’s
Deferred Compensation Principal Account or a Participant’s vested Deferred
Compensation Earnings Account. To the extent practicable, the Employer will
provide the Participant notice of such withholding.

 

10.5   Governing Law. Except to the extent preempted by ERISA, the Plan and any
Participation Agreement related thereto, shall be governed by the laws of the
State of Delaware without giving effect to the conflict of law principles
thereof.

 

10.6   Liability Indemnification. Neither the Administrator, the Employer, any
member of the Board or any person who is an employee of the Employer acting for
or at the direction of the Board shall be liable for any action taken or
determination made in good faith with respect to the Plan. To the extent
permitted by applicable law, the Administrator and its agents shall be
indemnified and held harmless by the Employer against and from any and all loss,
cost, liability, or expense that may be imposed upon or incurred by them in
connection with or resulting from any claim, action, suit, or proceeding to
which they may be a party or in which they may be involved by reason of any
action taken or failure to act under the Plan and against and from any and all
amounts paid by them in settlement (with the Employer’s written approval) or
paid by them in satisfaction of a judgment in any action suit, or proceeding.
The foregoing shall not be applicable to any person if the loss, cost, liability
or expense is due to such person’s gross negligence or willful misconduct.

 

10.7   Death. In the event that a Participant dies prior to receipt of any or
all of the amounts payable to the Participant pursuant to the Plan, any amounts
remaining in the Participant’s Deferred Compensation Account will be distributed
to such Participant’s estate in accordance with Section 6.1.

 

Article 11.  Choice of Forum

 

11.1   Jurisdiction. The Employer and each Participant, as a condition to such
Participant’s participation in the Plan, hereby irrevocably submit to the
exclusive jurisdiction of any state or federal court of appropriate jurisdiction
located in Newark, New Jersey over any suit, action or proceeding arising out of
or relating to or concerning the Plan that is not otherwise arbitrated or
resolved according to Section 12.1. The Employer and each Participant, as a
condition to such Participant’s participation in the Plan, acknowledge that the
forum designated by this Section 11.1 has a reasonable relation to the Plan and
to the relationship between such Participant and the Employer. Notwithstanding
the foregoing, nothing herein shall preclude the Employer from bringing any
action or proceeding in any other court for the purpose of enforcing the
provisions of Section 11.1.

 

11.2   Acceptance of Jurisdiction. The agreement by the Employer and each
Participant as to forum is independent of the law that may be applied in the
action, and the Employer and each Participant, as a condition to such
Participant’s participation in the Plan, (i) agree to such forum even if the
forum may under applicable law choose to apply non-forum law, (ii) hereby waive,
to the fullest extent permitted by applicable law, any objection which the
Employer or such Participant now or hereafter may have to personal jurisdiction
or to the laying of venue of any such suit, action or proceeding in any court
referred to in Section 11.1, (iii) undertake not to commence any suit, action or
proceeding arising out of or relating to or concerning the Plan in any forum
other than the forum described in this Section 11.2 and (iv) agree that, to the
fullest extent permitted by applicable law, a final and non-appealable judgment
in any such suit, action or proceeding in any such court shall be conclusive and
binding upon the Employer and each Participant.

 

11



--------------------------------------------------------------------------------

11.3   Service of Process. Each Participant, as a condition to such
Participant’s participation in the Plan, hereby irrevocably appoints the General
Counsel of Knight as such Participant’s agent for service of process in
connection with any action, suit or proceeding arising out of or relating to or
concerning the Plan that is not otherwise arbitrated or resolved according to
Section 12.1, who shall promptly advise such Participant of any such service of
process.

 

11.4   Confidentiality. Each Participant, as a condition to such Participant’s
participation in the Plan, agrees to keep confidential the existence of, and any
information concerning, a dispute, controversy or claim described in this
Section 11, except that a Participant may disclose information concerning such
dispute, controversy or claim to the arbitrator or court that is considering
such dispute, controversy or claim or to such Participant’s legal counsel
(provided that such counsel agrees not to disclose any such information other
than as necessary to the prosecution or defense of the dispute, controversy or
claim).

 

Article 12.  Dispute Resolution

 

Subject to the Participant’s exhaustion of the administrative remedies under
Article 8 with respect to any claim brought by a Participant for any benefits
under the Plan, any dispute, controversy or claim between the Employer and a
Participant, arising out of or relating to or concerning the Plan shall be
finally settled by binding arbitration in Newark, New Jersey before, and in
accordance with the rules then obtaining of, The New York Stock Exchange
(“NYSE”) or, if NYSE declines to arbitrate the matter (or if the matter
otherwise is not arbitrable by it), the American Arbitration Association (the
“AAA”) in accordance with the commercial arbitration rules of the AAA.

 

12



--------------------------------------------------------------------------------

APPENDIX A

PARTICIPATING AFFILIATES

As of November 12, 2010

 

Knight Capital Group, Inc. and its affiliates and subsidiaries as determined by
the Administrator